PER CURIAM.
This action was brought by the plaintiff, as a traveling salesman, to recover about $1,700, as balance of commissions due him, and the sum of $75, loaned to defendant by plaintiff. The answer Contained a general denial, alleged a defense of payment, and set up as a counterclaim an assigned claim from the firm of Remick, Ryall & Co. to defendant for money loaned and advanced to plaintiff, and for the price of a suit of clothes furnished to plaintiff bjr said firm. At the trial both parties gave evidence. By consent of counsel three questions were sutftnitted to the jury, and upon the answers giveii to such questions the court concluded that the plaintiff was entitled to the direction of a verdict in the sum of $691.33, with interest, over and above the amount due on defendant’s counterclaim. The case presents numerous motions of both parties for the direction. of a verdict for various amounts, but it nowhere appears with certainty how the amount of $691.33 was arrived at, or how much was allowed for defendant’s counterclaim. By the printed case it appears that defendant’s counsel asked for a direction to the jury “that they must deduct from the claim found to1 be due plaintiff from the defendant $283.63, with interest from the 1st day of October, 1901,” and that the court said “I make that direction.” But when thereafter the case was submitted to the jury, they were required only to answer three questions, and their answers specified no amount. The extract from tbe minutes contains the following: “At the close of the entire case, upon motion of defendant’s counsel, the court directed a verdict for the defendant on the counterclaims for $240.70.” How that sum was arrived at, or for what it was intended to stand, it nowhere appears. The case as settled and printed presents such a confused statement as to what was really done, and as to the real and precise disposition of the issues, that no intelligent disposition of the appeals can be made; and, as both parties are dissatisfied with the verdict as directed and have appealed, the interests of justice and of orderly practice will be best promoted by ordering a new trial. Judgment and order appealed from reversed, and a new trial ordered, with costs of this appeal to the party finally prevailing to abide the event.